      Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 1 of 18




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


KING’S HAWAIIAN HOLDING
COMPANY, INC., a California
corporation; KING’S HAWAIIAN
BAKERY WEST, INC., a California
corporation; and KING’S HAWAIIAN
BAKERY SOUTHEAST, INC., a Georgia
corporation,                                   Case No. 4:20-cv-4283

                                               COMPLAINT FOR DAMAGES AND
               Plaintiffs,                     INJUNCTIVE RELIEF

       vs.                                     JURY TRIAL DEMANDED

SOUTHERN BAKERIES, LLC, an
Indiana limited liability company;
HARLAN BAKERIES, LLC, an Indiana
limited liability company; and DOES 1-10,
inclusive,

               Defendants.




                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs King’s Hawaiian Holding Company, Inc.; King’s Hawaiian Bakery West, Inc.;

and King’s Hawaiian Bakery Southeast, Inc. (collectively, “King’s Hawaiian” or “Plaintiffs”)
complain and allege as follows against Defendants Southern Bakeries, LLC (“Southern

Bakeries”) and Harlan Bakeries, LLC (“Harlan Bakeries”) (collectively, “Defendants”).

                                  NATURE OF THE ACTION

       1.      In this action, King’s Hawaiian seeks injunctive relief and damages for acts of

trade dress infringement, unfair competition, and misappropriation engaged in by Defendants in

violation of the laws of the United States and the State of Texas.

       2.      Defendants are manufacturing, distributing, and selling in the United States,

including in this District, sweet rolls that intentionally and willfully employ product packaging



                                                 1
      Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 2 of 18




that is confusingly similar to the distinctive packaging trade dress that King’s Hawaiian uses in

connection with its KING’S HAWAIIAN Original Hawaiian Sweet Rolls. Defendants’ conduct

is likely to cause consumers to be confused, deceived, or mistaken into believing that there is an

affiliation, connection, or association between Defendants and King’s Hawaiian, or that

Defendants’ products originate from or are sponsored by or approved by King’s Hawaiian.

       3.      Upon information and belief, Defendants’ infringement was and is willful and has

caused and continues to cause King’s Hawaiian substantial irreparable injury, warranting

injunctive relief, as well as an award of monetary damages, costs, and attorneys’ fees.

                                         THE PARTIES

       4.      Plaintiff King’s Hawaiian Holding Company, Inc. is a corporation organized and

existing under the laws of the State of California, with its principal place of business in Torrance,

California.

       5.      Plaintiff King’s Hawaiian Bakery West, Inc. is a corporation organized and

existing under the laws of the State of California, with its principal place of business in Torrance,

California.   King’s Hawaiian Bakery West, Inc. is a wholly-owned subsidiary of King’s

Hawaiian Holding Company, Inc., and is a licensed distributor of King’s Hawaiian goods,

including goods packaged with the King’s Hawaiian Sweet Roll Packaging Trade Dress.

       6.      Plaintiff King’s Hawaiian Bakery Southeast, Inc. is a corporation organized and
existing under the laws of the State of Georgia, with its principal place of operation in Oakwood,

Georgia, and its principal office address at King’s Hawaiian Holding Company, Inc.’s corporate

headquarters in Torrance, California. King’s Hawaiian Bakery Southeast, Inc. is a wholly-

owned subsidiary of King’s Hawaiian Holding Company, Inc., and is a licensed distributor of

King’s Hawaiian goods, including goods packaged with the King’s Hawaiian Sweet Roll

Packaging Trade Dress.

       7.      Defendant Southern Bakeries, LLC is, upon information and belief, a limited

liability company organized and existing under the laws of the State of Indiana, with its principal



                                                 2
      Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 3 of 18




place of business in Hope, Arkansas. Southern Bakeries is a commercial bakery business that

manufactures, promotes, and distributes baked goods, including sweet rolls, and sells them in

stores in a number of states across the United States, including locations in this District and other

locations in Texas.

       8.      Defendant Harlan Bakeries, LLC is, upon information and belief, a limited

liability company organized and existing under the laws of the State of Indiana, with its principal

place of business in Avon, Indiana. Harlan Bakeries is a commercial bakery business that

manufactures, promotes, and distributes baked goods, including sweet rolls, and sells them in

stores in a number of states across the United States, including locations in this District and other

locations in Texas. Harlan Bakeries is, upon information and belief, the parent company of

Southern Bakeries.

       9.      The identities of the various Doe defendants are not currently known.            This

Complaint will be amended to include the names and capacities of such individuals or entities

when the same is ascertained.

                                 JURISDICTION AND VENUE

       10.     This Court has subject matter jurisdiction under 15 U.S.C. § 1121 (action arising

under Lanham Act), 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1332 (diversity),

28 U.S.C. § 1338(a) (any Act of Congress relating to patents or trademarks), 28 U.S.C. § 1338(b)
(action asserting claim of unfair competition joined with a substantial and related claim under the

trademark laws), and 28 U.S.C. § 1367(a) (supplemental jurisdiction).

       11.     This Court has personal jurisdiction over Defendants because Defendants have

committed and, upon information and belief, intend to continue to commit acts of infringement

in violation of 15 U.S.C. § 1125 in the State of Texas, including in this District; place into the

stream of commerce products in packaging that infringe King’s Hawaiian’s packaging trade

dress with knowledge or understanding that such products are sold in the State of Texas,

including in this District; and transact business in this District. The acts of Defendants cause



                                                 3
      Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 4 of 18




injury to King’s Hawaiian in the State of Texas, including in this District. Upon information and

belief, Defendants have and will continue to derive substantial revenue from the sale within the

State of Texas, including within this District, of products in packaging that infringes King’s

Hawaiian’s packaging trade dress and Defendants expect their actions to have consequences in

the State of Texas, including in this District.

       12.     Venue is proper within this District under 28 U.S.C. § 1391 because Defendants

transact business within this District, offer for sale in this District products in packaging that

infringes King’s Hawaiian’s packaging trade dress, and place into the stream of commerce

products in packaging that infringes King’s Hawaiian’s packaging trade dress with knowledge or

understanding that such products are sold in this District. In addition, venue is proper because

Defendants specifically market in this District products in packaging that infringe King’s

Hawaiian’s packaging trade dress and King’s Hawaiian has suffered, and will continue to suffer,

harm in this District as a result of Defendants’ conduct. Moreover, venue is proper in this

District because Defendants are subject to the Court’s personal jurisdiction in this District.

         THE KING’S HAWAIIAN SWEET ROLL PACKAGING TRADE DRESS

       13.     King’s Hawaiian is a family-owned business that makes and sells KING’S

HAWAIIAN Original Hawaiian Sweet Rolls and other baked goods. The history of King’s

Hawaiian began in the 1950s in Hilo, Hawaii. There, Robert Taira opened his first bake shop,
Robert’s Bakery, where he made round, soft loaves of Hawaiian Sweet Bread using his own

original recipe. After nearly a decade of growing popularity, in 1963 the original shop expanded

and moved to King Street in Honolulu, where it was renamed King’s Bakery. In the 1970s,

Mr. Taira brought his Hawaiian Sweet Bread to the mainland and built a 24,000-square-foot

bakery in Torrance, California. He named it King’s Hawaiian Bakery.

       14.     In 1983, King’s Hawaiian introduced the now well-known 12-pack of Original

Hawaiian Sweet Rolls. During the next several decades, King’s Hawaiian continued to grow as

its reputation spread for making delicious, high-quality products. What started as a small bakery



                                                  4
         Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 5 of 18




in Hilo, Hawaii, is now a national brand with products available in grocery stores and other

outlets across the United States.

          15.   King’s Hawaiian goes to great efforts to preserve its image and identity and the

image and identity of its high-quality products. To that end, King’s Hawaiian has developed

distinctive packaging trade dress for use with its KING’S HAWAIIAN Original Hawaiian Sweet

Rolls.

          16.   The sweet roll packaging trade dress asserted in this lawsuit (the “King’s

Hawaiian Sweet Roll Packaging Trade Dress”) consists of an overall visual impression, which

includes (1) the prominent use of the color orange; (2) on the front of the package a clear

window, with the color orange as the primary element around such clear window; (3) within the

window, a light-colored element with contrasting writing; and (4) on the light-colored element,

no word appears in larger font than the word “Hawaiian,” which is in a serif font, as shown

below and in Exhibits A and B hereto.




          17.   King’s Hawaiian has used the King’s Hawaiian Sweet Roll Packaging Trade

Dress to distinguish its Original Hawaiian Sweet Rolls since at least the early 1980s.

          18.   The King’s Hawaiian Sweet Roll Packaging Trade Dress is non-functional. The

overall look and feel of the packaging design is not required to achieve any particular function—


                                                5
      Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 6 of 18




and there are a plethora of alternative packaging designs available to King’s Hawaiian’s

competitors.

       19.     The King’s Hawaiian Sweet Roll Packaging Trade Dress is inherently distinctive.

Moreover, through extensive use, advertising, marketing, and promotional activities, the King’s

Hawaiian Sweet Roll Packaging Trade Dress has acquired a strong secondary meaning. The

King’s Hawaiian Sweet Roll Packaging Trade Dress serves to identify King’s Hawaiian as the

source of the products with which it is used, and the relevant consuming public recognizes the

King’s Hawaiian Sweet Roll Packaging Trade Dress as distinguishing those products from the

goods and services of others.

       20.     Plaintiff King’s Hawaiian Holding Company, Inc. is the owner of all rights and

title to the King’s Hawaiian Sweet Roll Packaging Trade Dress. King’s Hawaiian Holding

Company, Inc.’s wholly-owned subsidiaries, King’s Hawaiian Bakery West, Inc., and King’s

Hawaiian Bakery Southeast, Inc., are distributors of King’s Hawaiian goods and are licensed to

use the King’s Hawaiian Sweet Roll Packaging Trade Dress.

                  DEFENDANTS’ UNLAWFUL AND DECEPTIVE ACTS

       21.     Defendants are neither licensed nor otherwise authorized by King’s Hawaiian to

use the King’s Hawaiian Sweet Roll Packaging Trade Dress in connection with Defendants’

products.
       22.     Without King’s Hawaiian’s permission or consent, Defendants have offered and

sold, and are offering for sale and selling in the United States, including in this District and other

Districts in Texas, sweet rolls in product packaging that is deceptively similar to the King’s

Hawaiian Sweet Roll Packaging Trade Dress. For example, King’s Hawaiian is informed and

believes, and on that basis alleges, that Defendants’ sweet roll products have been offered for

sale and sold at H-E-B grocery stores in this District and other Districts in Texas in packaging

that is deceptively similar to King’s Hawaiian Sweet Roll Packaging Trade Dress.




                                                  6
      Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 7 of 18




          23.   Defendants have placed the infringing sweet roll products into the stream of

commerce, with knowledge or understanding that such products would be sold in the United

States, including in this District.

          24.   Defendants’ conduct is likely to cause consumers to be confused, deceived, or

mistaken into believing that there is an affiliation, connection, or association between Defendants

and King’s Hawaiian, or that Defendants’ products originate from or are sponsored by or

approved by King’s Hawaiian.

          25.   The packaging for Defendants’ sweet rolls is confusingly similar in overall look

and feel to the King’s Hawaiian Sweet Roll Packaging Trade Dress and includes (1) the

prominent use of the color orange; (2) on the front of the package a clear window, with the color

orange as the primary element around such clear window; (3) within the window, a light-colored

element with contrasting writing; and (4) on the light-colored element, no word appears in larger

font than the word “Hawaiian,” which is in a serif font, as shown below and in Exhibits C and D,

hereto.




                                                7
      Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 8 of 18




       26.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants have adopted and used their deceptively-similar packaging with the intent to trade

off the enormous goodwill that King’s Hawaiian has earned in the King’s Hawaiian Sweet Roll

Packaging Trade Dress, and the high-quality products with which it is used and, further, to cause

consumers to be confused, deceived, or mistaken into believing that there is an affiliation,

connection, or association between Defendants and King’s Hawaiian, or that Defendants’ sweet

rolls originate from or are sponsored by or approved by King’s Hawaiian. Defendants have

damaged the reputation, business, and goodwill of King’s Hawaiian, including within this

District, and, unless enjoined, King’s Hawaiian is informed and believes that Defendants will

continue such conduct to the immediate and irreparable injury of King’s Hawaiian.

       27.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants have acted and, unless enjoined, will continue to act, in willful, wanton, and callous

disregard of King’s Hawaiian’s rights.

                                             COUNT I

                   Federal Trade Dress Infringement—15 U.S.C. § 1125(a)
       28.     King’s Hawaiian repeats and realleges each and every allegation of paragraphs 1

through 27, above, as though fully set forth at length, against all defendants.

       29.     King’s Hawaiian is the owner of all rights and title to, and has valid and
protectable prior rights in, the King’s Hawaiian Sweet Roll Packaging Trade Dress.

       30.     King’s Hawaiian engages in the sale and distribution of KING’S HAWAIIAN

Original Hawaiian Sweet Rolls employing the King’s Hawaiian Sweet Roll Packaging Trade

Dress in interstate commerce and has done so since long before Defendants began their

infringing use of the King’s Hawaiian Sweet Roll Packaging Trade Dress as alleged herein.

       31.     The King’s Hawaiian Sweet Roll Packaging Trade Dress is inherently distinctive.

In addition, based on extensive marketing, promotion, and use, the King’s Hawaiian Sweet Roll

Packaging Trade Dress has acquired distinctiveness and enjoys secondary meaning among

consumers, identifying King’s Hawaiian as the source of the products with which it is used.


                                                 8
      Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 9 of 18




       32.     Without King’s Hawaiian’s permission or consent, Defendants have adopted and

used with their sweet rolls packaging that is deceptively similar to the King’s Hawaiian Sweet

Roll Packaging Trade Dress. Defendants’ conduct is likely to cause members of the consuming

public to be confused, deceived, or mistaken into believing that there is an affiliation,

connection, or association between Defendants and King’s Hawaiian, or that Defendants’

products originate from or are sponsored by or approved by King’s Hawaiian.

       33.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants’ wrongful conduct has been and continues to be intentional, willful, and without

regard for King’s Hawaiian’s rights in the King’s Hawaiian Sweet Roll Packaging Trade Dress,

as described above.

       34.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants have gained profits by virtue of their infringement of the King’s Hawaiian Sweet

Roll Packaging Trade Dress.

       35.     King’s Hawaiian has sustained damages as a direct and proximate result of

Defendants’ infringement of the King’s Hawaiian Sweet Roll Packaging Trade Dress in an

amount to be proven at trial.

       36.     King’s Hawaiian has been and will continue to be irreparably harmed by

Defendants’ wrongful conduct. The damage to King’s Hawaiian includes harm to its goodwill,
reputation, and market position that money cannot compensate. King’s Hawaiian is therefore

entitled to an injunction against Defendants’ continuing infringement of the King’s Hawaiian

Sweet Roll Packaging Trade Dress. Unless enjoined, Defendants will continue their infringing

conduct.

       37.     King’s Hawaiian is entitled to its actual damages, Defendants’ profits, and an

award of costs pursuant to 15 U.S.C. § 1117(a). Further, King’s Hawaiian is entitled to treble its

actual damages, an enhancement of Defendants’ profits, and, because this is an exceptional case,

reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a).




                                                9
     Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 10 of 18



                                            COUNT II

     Federal False Designation of Origin and Unfair Competition—15 U.S.C. § 1125(a)
       38.     King’s Hawaiian repeats and realleges each and every allegation of paragraphs 1

through 37, above, as though fully set forth at length, against all defendants.

       39.     The conduct and acts of Defendants described above constitute a false designation

of origin and a false description in violation of 15 U.S.C. § 1125(a).

       40.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants’ wrongful conduct has been and continues to be intentional, willful, and without

regard for King’s Hawaiian’s rights in the King’s Hawaiian Sweet Roll Packaging Trade Dress.

       41.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants have gained profits by virtue of their infringement of the King’s Hawaiian Sweet

Roll Packaging Trade Dress.

       42.     King’s Hawaiian has sustained damages as a direct and proximate result of

Defendants’ wrongful conduct in an amount to be proven at trial.

       43.     King’s Hawaiian has been and will continue to be irreparably harmed by

Defendants’ wrongful conduct. The damage to King’s Hawaiian includes harm to its goodwill,

reputation, and market position that money cannot compensate. King’s Hawaiian is therefore

entitled to an injunction against Defendants’ continuing infringement of the King’s Hawaiian

Sweet Roll Packaging Trade Dress. Unless enjoined, Defendants will continue their infringing
conduct.

       44.     King’s Hawaiian is entitled to its actual damages, Defendants’ profits, and an

award of costs pursuant to 15 U.S.C. § 1117(a). Further, King’s Hawaiian is entitled to treble its

actual damages, an enhancement of Defendants’ profits, and, because this is an exceptional case,

reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a).




                                                 10
     Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 11 of 18



                                            COUNT III

                        State Common Law Trade Dress Infringement
       45.     King’s Hawaiian repeats and realleges each and every allegation of paragraphs 1

through 44, above, as though fully set forth at length, against all defendants.

       46.     King’s Hawaiian is the owner of all rights and title to, and has valid and

protectable prior rights in, the King’s Hawaiian Sweet Roll Packaging Trade Dress.

       47.     King’s Hawaiian engages in the sale and distribution of KING’S HAWAIIAN

Original Hawaiian Sweet Rolls employing the King’s Hawaiian Sweet Roll Packaging Trade

Dress in the State of Texas and has done so since long before Defendants began their infringing

use of the King’s Hawaiian Sweet Roll Packaging Trade Dress as alleged herein.

       48.     The King’s Hawaiian Sweet Roll Packaging Trade Dress is inherently distinctive.

In addition, based on extensive marketing, promotion, and use, the King’s Hawaiian Sweet Roll

Packaging Trade Dress has acquired distinctiveness and enjoys secondary meaning among

consumers, identifying King’s Hawaiian as the source of the products with which it is used.

       49.     Without King’s Hawaiian’s permission or consent, Defendants have adopted and

used with their sweet rolls packaging that is deceptively similar to the King’s Hawaiian Sweet

Roll Packaging Trade Dress in violation of Texas common law. Defendants’ conduct is likely to

cause members of the consuming public in the State of Texas to be confused, deceived, or

mistaken into believing that there is an affiliation, connection, or association between Defendants
and King’s Hawaiian, or that Defendants’ products originate from or are sponsored by or

approved by King’s Hawaiian.

       50.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants’ wrongful conduct has been and continues to be intentional, willful, and without

regard for King’s Hawaiian’s rights in the King’s Hawaiian Sweet Roll Packaging Trade Dress,

as described above.




                                                 11
     Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 12 of 18




       51.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants have gained profits by virtue of their infringement of the King’s Hawaiian Sweet

Roll Packaging Trade Dress and, if not remedied, Defendants will be unjustly enriched.

       52.     King’s Hawaiian has sustained damages as a direct and proximate result of

Defendants’ infringement of the King’s Hawaiian Sweet Roll Packaging Trade Dress in an

amount to be proven at trial.

       53.     King’s Hawaiian has been and will continue to be irreparably harmed by

Defendants’ wrongful conduct. The damage to King’s Hawaiian includes harm to its goodwill,

reputation, and market position that money cannot compensate. King’s Hawaiian is therefore

entitled to an injunction against Defendants’ continuing infringement of the King’s Hawaiian

Sweet Roll Packaging Trade Dress. Unless enjoined, Defendants will continue their infringing

conduct.

       54.     King’s Hawaiian is also entitled to its actual damages, Defendants’ profits, and an

award of costs and attorneys’ fees.

       55.     Additionally, because Defendants’ misconduct as alleged herein has been willful,

malicious, and wanton, King’s Hawaiian is entitled to an award of punitive damages under Texas

law in an amount sufficient to punish Defendants and deter such misconduct in the future.

                                            COUNT IV

                            State Common Law Unfair Competition
       56.     King’s Hawaiian repeats and realleges each and every allegation of paragraphs 1

through 55, above, as though fully set forth at length, against all defendants.

       57.     King’s Hawaiian is the owner of all rights and title to, and has valid and

protectable prior rights in, the King’s Hawaiian Sweet Roll Packaging Trade Dress.

       58.     King’s Hawaiian engages in the sale and distribution of KING’S HAWAIIAN

Original Hawaiian Sweet Rolls employing the King’s Hawaiian Sweet Roll Packaging Trade

Dress in the State of Texas and has done so since long before Defendants began their infringing

use of the King’s Hawaiian Sweet Roll Packaging Trade Dress as alleged herein.


                                                 12
     Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 13 of 18




       59.     The King’s Hawaiian Sweet Roll Packaging Trade Dress is inherently distinctive.

In addition, based on extensive marketing, promotion, and use, the King’s Hawaiian Sweet Roll

Packaging Trade Dress has acquired distinctiveness and enjoys secondary meaning among

consumers, identifying King’s Hawaiian as the source of the products with which it is used.

       60.     Without King’s Hawaiian’s permission or consent, Defendants have adopted and

used with their sweet rolls packaging that is deceptively similar to the King’s Hawaiian Sweet

Roll Packaging Trade Dress in violation of Texas common law. Defendants’ offers to sell, sales,

manufacture, and/or distribution of their infringing products, in direct competition with King’s

Hawaiian, constitutes common law unfair competition. Defendants’ conduct is likely to cause

members of the consuming public in the State of Texas to be confused, deceived, or mistaken

into believing that there is an affiliation, connection or association between Defendants and

King’s Hawaiian, or that Defendants’ products originate from or are sponsored by or approved

by King’s Hawaiian.

       61.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants’ wrongful conduct has been and continues to be intentional, willful, and without

regard for King’s Hawaiian’s rights in the King’s Hawaiian Sweet Roll Packaging Trade Dress,

as described above.

       62.     King’s Hawaiian is informed and believes, and on that basis alleges, that
Defendants have gained profits by virtue of their infringement of the King’s Hawaiian Sweet

Roll Packaging Trade Dress and, if not remedied, Defendants will be unjustly enriched.

       63.     King’s Hawaiian has sustained damages as a direct and proximate result of

Defendants’ infringement of the King’s Hawaiian Sweet Roll Packaging Trade Dress in an

amount to be proven at trial.

       64.     King’s Hawaiian has been and will continue to be irreparably harmed by

Defendants’ wrongful conduct. The damage to King’s Hawaiian includes harm to its goodwill,

reputation, and market position that money cannot compensate. King’s Hawaiian is therefore

entitled to an injunction against Defendants’ continuing infringement of the King’s Hawaiian


                                               13
     Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 14 of 18




Sweet Roll Packaging Trade Dress. Unless enjoined, Defendants will continue their infringing

conduct.

       65.     King’s Hawaiian is also entitled to its actual damages, Defendants’ profits, and an

award of costs and attorneys’ fees.

       66.     Additionally, because Defendants’ misconduct as alleged herein has been willful,

malicious, and wanton, King’s Hawaiian is entitled to an award of punitive damages under Texas

law in an amount sufficient to punish Defendants and deter such misconduct in the future.

                                            COUNT V
                             State Common Law Misappropriation
       67.     King’s Hawaiian repeats and realleges each and every allegation of paragraphs 1

through 66, above, as though fully set forth at length, against all defendants.

       68.     King’s Hawaiian is the owner of all rights and title to, and has valid and

protectable prior rights in, the King’s Hawaiian Sweet Roll Packaging Trade Dress.

       69.     King’s Hawaiian engages in the sale and distribution of KING’S HAWAIIAN

Original Hawaiian Sweet Rolls employing the King’s Hawaiian Sweet Roll Packaging Trade

Dress in the State of Texas and has done so since long before Defendants began their infringing

use of the King’s Hawaiian Sweet Roll Packaging Trade Dress as alleged herein.

       70.     The King’s Hawaiian Sweet Roll Packaging Trade Dress is inherently distinctive.
In addition, based on extensive marketing, promotion, and use, the King’s Hawaiian Sweet Roll

Packaging Trade Dress has acquired distinctiveness and enjoys secondary meaning among

consumers, identifying King’s Hawaiian as the source of the products with which it is used.

       71.     Without King’s Hawaiian’s permission or consent, Defendants have adopted and

used with their sweet rolls packaging that is deceptively similar to the King’s Hawaiian Sweet

Roll Packaging Trade Dress in violation of Texas common law. Defendants’ offers to sell, sales,

manufacture, and/or distribution of their infringing products, in direct competition with King’s

Hawaiian, constitutes common law misappropriation.




                                                 14
     Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 15 of 18




       72.     King’s Hawaiian created the King’s Hawaiian Sweet Roll Packaging Trade Dress

through extensive time, labor, effort, skill, and money. Defendants have wrongfully used and are

wrongfully using the King’s Hawaiian Sweet Roll Packaging Trade Dress, and/or colorable

imitations thereof, in competition with King’s Hawaiian, and have gained a special advantage

because Defendants were not burdened with the expenses incurred by King’s Hawaiian.

Defendants have commercially damaged King’s Hawaiian, at least by causing consumer

confusion as to origin, sponsorship, or affiliation of Defendants’ infringing products, by creating

the false and misleading impression that its infringing products originate from or are

manufactured by, authorized by, or otherwise associated with King’s Hawaiian, and by taking

away sales that King’s Hawaiian would have made.

       73.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants’ wrongful conduct has been and continues to be intentional, willful, and without

regard for King’s Hawaiian’s rights in the King’s Hawaiian Sweet Roll Packaging Trade Dress,

as described above.

       74.     King’s Hawaiian is informed and believes, and on that basis alleges, that

Defendants have gained profits by virtue of their infringement of the King’s Hawaiian Sweet

Roll Packaging Trade Dress and, if not remedied, Defendants will be unjustly enriched.

       75.     King’s Hawaiian has sustained damages as a direct and proximate result of
Defendants’ infringement of the King’s Hawaiian Sweet Roll Packaging Trade Dress in an

amount to be proven at trial.

       76.     King’s Hawaiian has been and will continue to be irreparably harmed by

Defendants’ wrongful conduct. The damage to King’s Hawaiian includes harm to its goodwill,

reputation, and market position that money cannot compensate. King’s Hawaiian is therefore

entitled to an injunction against Defendants’ continuing infringement of the King’s Hawaiian

Sweet Roll Packaging Trade Dress. Unless enjoined, Defendants will continue their infringing

conduct.




                                                15
     Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 16 of 18




       77.     King’s Hawaiian is also entitled to its actual damages, Defendants’ profits, and an

award of costs and attorneys’ fees.

       78.     Additionally, because Defendants’ misconduct as alleged herein has been willful,

malicious, and wanton, King’s Hawaiian is entitled to an award of punitive damages under Texas

law in an amount sufficient to punish Defendants and deter such misconduct in the future.

                                      PRAYER FOR RELIEF

       Wherefore, Plaintiffs King’s Hawaiian Holding Company, Inc., King’s Hawaiian Bakery

West, Inc., and King’s Hawaiian Bakery Southeast, Inc., and each of them, hereby respectfully

request that this Court:

       A.      Enter an injunction enjoining Defendants, their officers, directors, employees,

agents, licensees, servants, successors, and assigns, and any and all persons in active concert or

participation with any of them, from:

               1.      Any unauthorized use of the King’s Hawaiian Sweet Roll Packaging

Trade Dress, including, without limitation, any colorable imitation or confusingly-similar

variation thereof, in connection with the promotion, advertising, distribution, or sale of goods by

Defendants;

               2.      Engaging in any conduct suggesting or tending to suggest that any product

promoted, advertised, distributed, or offered for sale by Defendants originates from or is directly
or indirectly sponsored by, approved by, affiliated with, or connected with King’s Hawaiian; and

               3.      Conveying the impression to the public through displays, advertising,

packaging, or otherwise that any product offered by Defendants originates from or is directly or

indirectly sponsored by, approved by, affiliated with, or connected with King’s Hawaiian;

       B.      Award King’s Hawaiian its actual damages and Defendants’ profits from

Defendants’ wrongful acts;

       C.      Award King’s Hawaiian its costs of suit and reasonable attorneys’ fees;




                                                16
     Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 17 of 18




       D.      Award King’s Hawaiian treble its actual damages and an enhancement of

Defendants’ profits pursuant to 15 U.S.C. § 1117(a);

       E.      Enter an order, pursuant to 15 U.S.C. §§ 1118 and 1125(c)(3) and other applicable

law, directing Defendants to deliver up for destruction all products, fabrics, labels, signs, prints,

packages, dies, wrappers, receptacles, and advertisements in its possession or under its control,

bearing any unauthorized copy of the King’s Hawaiian Sweet Roll Packaging Trade Dress or any

simulation, reproduction, counterfeit, copy, confusingly-similar likeness, or colorable imitation

thereof, and all plates, molds, matrices, and other means of making the same;

       F.      Award restitutionary relief against Defendants and in favor of King’s Hawaiian,

including disgorgement of wrongfully obtained profits and any other appropriate relief;

       G.      Award King’s Hawaiian punitive damages pursuant to Texas law in an amount

sufficient to punish Defendants and deter such willful misconduct in the future;

       H.      Award any other legal and/or equitable remedies to which King’s Hawaiian may

be entitled, including all remedies provided for in 15 U.S.C. § 1117(a) and under any other Texas

state statutory or common law; and

       I.      Award such other and further relief as this Court deems just and proper.

                                        JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs King’s
Hawaiian Holding Company, Inc.; King’s Hawaiian Bakery West, Inc.; and King’s Hawaiian

Bakery Southeast, Inc., and each of them, hereby demand trial by jury on all issues so triable.




                                                 17
    Case 4:20-cv-04283 Document 1 Filed on 12/16/20 in TXSD Page 18 of 18




DATED: December 16, 2020       By

                                 Christopher D. Porter (Texas Bar No. 24070437)
                                 Attorney-in-Charge
                                 Southern District of Texas Bar No. 1052367
                                 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                 711 Louisiana Street, Suite 500
                                 Houston, Texas 77002
                                 Tel: (713) 221-7000
                                 Fax: (713) 221-7100
                                 Email: chrisporter@quinnemanuel.com

                                 Scott B. Kidman (admission pro hac vice pending)
                                 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                 865 South Figueroa Street, 10th Floor
                                 Los Angeles, California 90017-2543
                                 Tel: (213) 443-3000
                                 Fax: (213) 443-3100
                                 Email: scottkidman@quinnemanuel.com

                                 Brian M. Wheeler (admission pro hac vice pending)
                                 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                 A Professional Corporation
                                 12800 Center Court Drive South, Suite 300
                                 Cerritos, California 90703-9364
                                 Tel: (562) 653-3200
                                 Fax: (562) 653-3333
                                 Email: bwheeler@aalrr.com

                                 Attorneys for Plaintiffs King’s Hawaiian Holding
                                 Company, Inc.; King’s Hawaiian Bakery West, Inc.; and
                                 King’s Hawaiian Bakery Southeast, Inc.




                                     18
